Case 17-00495-TLM     Doc 392    Filed 01/08/20 Entered 01/08/20 10:54:31         Desc Main
                                Document      Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO


 IN RE:                                       Case No. 17-00495-TLM

 KA INVESTMENTS, INC.,
        Debtor.                               Chapter 7

                       ORDER APPROVING COMPROMISE


       Based on the decision entered orally this date and good cause appearing,

       IT IS HEREBY ORDERED that the “Motion to Approve Compromise Under Fed.

 R. Bankr. P. 9019 – Grotting/Allen Claim,” Doc. No. 384, is GRANTED, and the

 compromise is APPROVED.

 DATED: January 8, 2020


                                    _________________________
                                    TERRY L. MYERS
                                    U.S. BANKRUPTCY JUDGE




 ORDER - 1
